Citation Nr: 1615789	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  09-39 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to January 1982.  The Veteran also had additional service in the Texas Army National Guard. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision by the Department of Veterans Affairs (VA) Denver, Colorado, Regional Office (RO).

In April 2012, the Veteran presented testimony at a Travel Board hearing before Kathleen K. Gallagher, a Veterans Law Judge (VLJ) who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014) and who is rendering the determination in this case.  Following the conclusion of the hearing, the Veteran submitted additional evidence in support of the current claims.  A waiver of RO jurisdiction accompanied the additional evidence that the Veteran submitted.  A copy of the transcript of this Travel Board hearing is in the Veteran's claims folder.

In August 2012, the Board remanded this matter, as well as a claim for entitlement to service connection for a back disability.  On remand, service connection for the back disability was granted; therefore, that claim is no longer before the Board.  Regarding the claim for service connection for bilateral hearing loss, the development ordered in the August 2012 remand was substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded this matter again in February 2015 for additional development, which has not been substantially completed.  Id.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To obtain an addendum opinion.

In February 2015, the Board ordered the AOJ to obtain audiometric data from a March 2012 VA audiology test and clarify whether the Maryland CNC test had been used.  If it was determined that the audiologist used the Maryland CNC test in March 2012, the AOJ was to obtain additional opinions from a VA examiner addressing the etiology of the Veteran's hearing loss.  Specifically, the examiner was to opine whether it is at least as likely as not that the bilateral hearing loss disability diagnosed during the pendency of the claim is related to a period of active service (i.e. September 1974 to January 1982) and/or the period of active duty for training (ACDUTRA) from April to May 1990 in the Texas Army National Guard.  The examiner was also asked to opine whether it is at least as likely as not that the bilateral hearing loss is proximately due, the result of, or has been aggravated by service connected tinnitus.

The March 2012 audiometric data was obtained and it was determined that the audiologist used the Maryland CNC test; thus, the Veteran had a hearing loss disability for VA purposes as his Maryland CNC Test score was 92 percent in each ear.  See 38 C.F.R. § 3.385 (impaired hearing will be considered to be a disability when speech recognition scores using the Maryland CNC Test are less than 94 percent).  In June 2015, a VA examiner opined that there is no evidence of hearing injury and no scientific basis for the existence of delayed onset hearing loss due to acoustic trauma.  The examiner indicated that his finding was based on the conclusion of the Institute of Medicine's report in 2005, Noise and Military Service Implications for Hearing Loss and Tinnitus.  The examiner concluded that hearing loss is not the result of tinnitus.  Unfortunately, this etiology opinion is inadequate for rating purposes because the reasoning is flawed.  The examiner discusses delayed onset hearing loss but then concludes that the hearing loss is not due to tinnitus while tinnitus was not otherwise discussed in the rationale.  Further, the examiner did not indicate whether the Veteran's bilateral hearing loss is proximately due, the result of, or has been aggravated by service connected tinnitus.  The Board, therefore, must return this opinion report as being inadequate for rating purposes.  38 C.F.R. § 4.2.  See generally Hampton v. Gober, 10 Vet. App. 481 (1997) (VA examination which does not contain an express finding regarding a disability for which an examination was requested is not sufficient to satisfy the duty to assist).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file updated VA treatment records, if any.

2. Ask the June 2015 examiner or another qualified examiner to provide an addendum opinion addressing the etiology of the Veteran's bilateral hearing loss.  The examiner must be provided access to the electronic claims file on Virtual VA and VBMS and a copy of this remand order.  Identify for the examiner the March 2012 treatment record showing a hearing loss disability for VA purposes.

Following a review of the evidence of record and with consideration of the Veteran's statements and any lay statements of record, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss disability diagnosed during the pendency of the claim is related to a period of active service (i.e., September 1974 to January 1982) and/or the period of ACDUTRA from April to May 1990 in the Texas Army National Guard.

In the alternative, (i.e. if the opinion addressing direct service connection as requested above is negative), the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss disability is proximately due, the result of, or has been aggravated by service-connected tinnitus.

In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.

Adjudicator should please note: In reaching these conclusions, the examiner must provide an etiological opinion with respect to both the Veteran's period of active service (i.e., September 1974 to January 1982) and the period of ACDUTRA from April to May 1990 in the Texas Army National Guard. 

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. Then, readjudicate the Veteran's claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




